Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The provided abstract fails to “describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.” 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 1 is objected to because of the following informalities: it appears that the word – the – or –said – should be inserted before “retractable handle” as recited in claim 1, line 4. Note that claim 1 recites “one handle connected with at least one end to the object characterized in that the handle is movable between a retracted position and a carrying position.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Romero (9,687,083). 
RE claim 1, Romero (9,687,083) discloses a carrying device comprising at least a child seat or an object to be carried and at least one handle (60, 64a, 66, 66a) connected with at least one end (see Figs. 1 and 2) to the child, characterized in that the handle is movable between a retracted position (see Figs. 1 & 2) and a carrying position (see Fig. 3), which the retractable handle (60, 64a, 66, 66a) comprises a flexible, non-elastic strap adapted to be held by a carrier or a caregiver and at least one elastic element (68, 68a, 69, and 69a) (See Col. 3, lines 17-32 and lines 55-67) coupled to the flexible, non-elastic strap (60, 64a, 66, 66a) (see Figs. 1 and 2) and configured to bias the flexible, non-elastic strap toward the retracted position (see Figs. 1 and 2).
RE claim 3, Figs. 1 and 2 of Romero’s child carrying device (9,687,083) teach that he non-elastic strap (60, 64a, 66, 66a) is connected with both ends to the object, while the elastic element (68, 68a, 69, and 69a) is connected at both side ends to the non-elastic 
RE claims 4, 5, and 9, Figs. 1 and 2 of Romero’s child carrying device (9,687,083) also show that the handle (60, 64a, 66, 66a) comprises two carrying parts or two loops (66 and 66a; or 60 and 64a) located on each side of the elastic element (68, 68a, 69, and 69a) on the non-elastic strap and the two carrying parts (66 and 66a; or 60 and 64a) can be positioned against each other in the carrying position (see Fig. 3) wherein the non-elastic strap is located on two lateral sides of the child- carrying device  in the retracted position of the non-elastic strap. 
RE claim 8, Romero’s carrying device (9,687,083) is a child-carrying device. 
Allowable Subject Matter
Claims 10-12 are allowed.
Claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MINAMI; Sakiko and Leonard; Charles show baby carrier provided with straps or bands.
Golz; Robert E. displays a rescue strap.
HUPPE MAXWELL VERA provides a child carrying device with straps.
LaMair; Michael E., Thompson; Debbie A., Smith; Abigail K., and Jane Santamaria; Manuel invent a child seat with safety straps. 
Haas; Marta shows an infant carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651